Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 103 rejection have been considered and they are not persuasive. The combination of the Bosch and Ma (and Wu) teaches each and every limitation in the claims. More explanations are added in the current office action. 
Applicant argues, page 7,
However, the office action then states that "network address translation may be used as value added service to augment the packet flows)". Accordingly, the hardware border relay is not provisioned with IPv6 transition technology rules as alleged.
 Moreover, Bosch describes that "value added services" are instantiated, i.e., a virtualized
function or software, whereas the claim recites a hardware border relay.

 The Examiner respectfully disagrees.  The IPv6 protocol was designed to support IPv4 transition, that is, address translation between IPv6 and IPv4 is part of the IPv6 protocol stack. When the IPv6 is provisioned, the IPv6 transition technology rules are automatically provisioned, other address translation service can be added or provisioned at the same time when the IPv6 protocol is provisioned, 
When the IPv6 protocol and other service is provisioned on a hardware node, it means that the IPv6 protocol or service is first provisioned or installed on a software module or a virtualized function software which is deployed in the actual hardware components or relay node. In other words, provisioning an IPv6 protocol or service on a software (deployed in a hardware node) is equivalent to provisioning an IP v6 protocol or service on the hardware node.
 Applicant argues, page 8,
There is no one egress as presented in the office action. That is, there is path shown where the offload border relay transmits to the hardware border relay as claimed. 

The Examiner respectfully disagrees. Bosch clearly teaches forwarding packets based on the service chain (or path) selected after classification using one of a plurality of egress interfaces (fig. 12, more illustrations in figs 1, and 3 in terms of service chains and egress interfaces, [0057][0165], packets are forwarded from the classification/load balancing node to the forwarding node via the service chains based on classification/service type). 
Applicant argues, page 8,
Ma teaches "a method for implementing a virtual residential gateway service function." That is, a generic server with software. This is not a "hardware border relay provisioned with IPv6 transition technology rules" as recited in Claim 1.

The examiner respectfully disagrees. Bosch alone already implicitly teaches the forwarding node is provisioned with IPv6  transition rules and Ma is used to further clarify this feature and to teach the node is provisioned with MAP-T rules (Ma, [0012-13][0018][0071][0128], performing, by the server, network address translation NAT on a source IP address and a source port number of the data packet; after performing NAT, the server sending out the translated packets). The combination of Bosch and Ma teaches the hardware border relay provisioned with IPv6 transition rule and offload border relay provisioned with MAP-T rules.
Applicant argues, page 8, 
Therefore, one of ordinary skill in the art would have no reason to look at Bosch. That is, it would not be predictable for one of ordinary skill in the art to refer to Ma.

The examiner respectfully disagrees. Both Bosch and Ma are dealing with packet forwarding with IPv6 technology with address translation, it would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Bosch with the teachings given by Ma. The motivation for doing so would have been to provide a method that has a more convenient maintenance present invention. mechanism, maintenance and that upgrading costs can be reduced (Ma, [0043]).
Applicant argues, page 8, 
Moreover, Claim 11 recites "a software border relay provisioned with Mapping of
Address and Port using translation (MAP-T) rules" and a "hardware accelerator provisioned with MAP-T rules." None of the cited references teach a software border relay and a hardware border relay.
Moreover, Ma only teaches a software implementation.

Th examiner respectfully disagrees. As indicated in the office action, the combination of Bosch and Ma clearly teaches software boarder relay (for example, classification/load balancing node is a software relay node) and hardware boarder relay node (for example, the node with forwarding-ST). 
Applicant argues, page 9, 
Moreover, none of the cited references teach a software border relay which supports
multiple hardware border relays.

Th examiner respectfully disagrees. Bosch clearly teaches the classification/load balancing node interfaces with multiple forwarding nodes (Bosch, figs. 1-3, [0051][0056], interface with multiple networks via multiple egress nodes).
Applicant argues, page 9, 
Moreover, with respect to Claims 4 and 12, the office action is incorrect in that Claim 4
indicates when the IP packet is a first packet type. Although Son describes what is in the IP
header, the information recited in Claim 4 is not used in Son for purposes of distinguishing
packets.
One of ordinary skill in the art would not predictably look to Son on how to distinguish packets to apply different translation techniques by different types of border relays.

Th examiner respectfully disagrees. The combination of Bosch, Ma and Wu clearly teaches the underline limitation. One of the exact purposes of defining different fields in the IP packet header is to classify and identify what the packet type is. Different values in the different fields yield different packet types. One can define/name packet to be the first type if the values of the different fields satisfy the condition recited in the claim. 
Applicant argues, page 9-10, 
Moreover, with respect to Claim 7, Wu states "The remaining hop count (Hop Left) is decreased by 1 every time forwarding is performed and is used to prevent cyclic forwarding of a packet in a network." The office action states "hop count is changed only if the packet is actually forwarded to another node different from the server" but provides no basis for such statement. The cited paragraphs make no such statement.

Th examiner respectfully disagrees. Wu clearly teaches, [0046] cited, the remaining hop count (hop count left) is decreased one only if the packet is actually forwarded to another (outside) node. Here, the hop count is the time to live (TTL) minus the remaining hop count.  That is, the hop count is increased by one if the remaining hop count is decreased by one.  If only MAC address is updated and the packets are forwarded within the actual node, no hop count changes. It is not an official note and it is supported by the cited reference. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US 20170208011) in view of Ma (EP3021532).
Regarding claim 1, Bosch discloses a method for performing dual border relay processing , the method comprising: 
receiving, by a hardware border relay from a network device, an Internet Protocol (IP) packet (figs. 10-11, [0175], receive traffic or IP packets); 
determining, by the hardware border relay, a packet type of the IP packet (figs. 10-11, [0099][0176], determine a classification/type of the IP packet into various service chains or flows; fast-path, or slow-path); 
translating, by the hardware border relay provisioned with IPv6 transition technology rules ([0188], communication protocols include IPV6), the IP packet to a hardware translated IP packet when the IP packet is a first packet type ([0027][0099], network address translation may be used as value added service to augment the packet flows);
 translating, by an offload border relay provisioned with MAP-T rules, the IP packet to an offload translated IP packet when the IP packet is a second packet type ([0027][0099], network address and port translation may be used as value added service to augment the packet flows; the offload border relay (or classification/load balancing module) can be integrated with the hardware border relay or separate from the border relay); 
transmitting, by the offload border relay to the hardware border relay, the offload translated IP packet when the IP packet is the second packet type (fig.11, route or transmit the classified/translated packets following the service chain to the egress interface (from the forw-cl/load balancing node to the next node in the service chain; figs. 1-3, [0057][0106] [0165], the load balancing or classification relay can forward packet to the forwarding node or relay node based on the selected flow or second type); and 
transmitting, by the hardware border relay, one of the offload translated IP packet and the hardware translated IP packet to another network device (fig.11, transmit the classified/translated packet using the egress interface to another network node. [0057][0106] [0165], There might be only one egress interface supporting both offload border and hardware boarder. One FORW-CL or software relay node can interacts/supports with multiple hardware boarder relay nodes or FOW-STs).
	Bosch only implicitly discloses the hardware border relay may use IPv6  and offload border relay may apply network address port translation,  Bosch does not explicitly disclose the hardware border relay provisioned with IPv6 transition rule and offload border relay provisioned with MAP-T rules.
	Ma discloses the hardware border relay provisioned with IPv6 transition rule and offload border relay provisioned with MAP-T rules (Ma, figs. 2, 5, the processor or server can serve both hardware border relay and offload border relay when the two relays are integrated together, the server receives packet, [0012-13][0018][0071][0128], if the service type of the data packet is sending uplink/downlink data, performing, by the server, network address translation NAT on a source IP address and a source port number of the data packet; after performing NAT, the server sending out the translated packets; claim 31. Here, the packet type (or whether the packet matches the flow table or not) taught by Ma can be combined or modified with the service chain taught by Bosch. The hardware border relay and the offload border relay can be integrated together while the packets are processed differently based on the packet type: match the flow table, processed by the hardware border relay and not matching, processed by the offload border relay component).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Bosch with the teachings given by Ma. The motivation for doing so would have been to provide a method that has a more convenient maintenance present invention. mechanism, maintenance and that upgrading costs can be reduced (Ma, [0043]).
Claims 11, 16 and 17 are rejected same as claim 1.

Regarding claim 2, Bosch discloses the method of claim 1, wherein the determining reviews defined fields in the IP packet ([0176], the traffic can be classified according to a 5-/6- or 7-tuple flow mask included for a packet).

Claims 3-5, 12-13  are rejected under 35 U.S.C. 103 as being unpatentable over   Bosch in view of Ma  further in view of Son (US 20140226548).
Regarding claim 3, Bosch discloses the method of claim 2, 
Bosch does not explicitly disclose wherein the defined fields are a communication protocol field, one or more fields indicative of fragmentation, one or more fields indicative of multiple fragments, and when the translating by the hardware border relay and the offload border relay is a translation technique an Internet Protocol (IP) options field.
Son discloses disclose wherein the defined fields are a communication protocol field, one or more fields indicative of fragmentation, one or more fields indicative of multiple fragments, and when the translating by the hardware border relay and the offload border relay is a translation technique an Internet Protocol (IP) options field (Son, fig. 2, [0046], the defined fields includes protocol ID, don’t fragment field, more fragmentation, IP options field).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Bosch with the teachings given by Son. The motivation for doing so would have been to be compliance with the Internet standard implementation specification. 

Regarding claim 4, Bosch, Ma and Son  disclose the method of claim 3, wherein the IP packet is the first packet type when the defined fields indicate that the IP packet is a transmission control protocol (TCP) packet or a user datagram protocol (UDP) packet, has no IP Options when the translating by the hardware border relay and the offload border relay is a translation technique, does not need fragmentation, and is not part of a fragment stream (Son, fig. 2-3, TCP header or UDP header includes IP header, [0046], the defined fields includes protocol ID, don’t fragment field, more fragmentation, IP option. Therefore, for some TCP packet, it can be defined as a second type when  it has no IP Options field, does not need fragmentation, and is not part of a fragment stream or MF is not set. One of the exact purposes of defining different fields in the IP packet header is to classify and identify what the packet type is. Different values in the different fields yield different packet types). The motivation of the combination is same as in claim 3. It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.	
Claim 12 is rejected same as claim 4.

Regarding claim 5, Bosch, Ma and Son  disclose the method of claim 3, wherein the IP packet is the second packet type when the defined fields indicate that the IP packet is at least one of not a TCP packet and not a UDP packet, has IP Options when the translating by the hardware border relay and the offload border relay is a translation technique, needs fragmentation, or is a part of a fragment stream (Son, fig. 2, [0046], don’t fragment field is set,  more fragmentation field is set, IP option field has content).  The motivation of the combination is same as in claim 3. It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.	Claim 13 is rejected same as claim 5.


Claims 6-10, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch in view of Ma  further in view of  Wu (EP 3537669). 
Regarding claim 6, Bosch, Ma disclose the method of claim 1, wherein the determining further comprising: modifying, by the hardware border relay, a destination media access control (MAC) address in the IP packet to the offload border relay when the IP packet is the second packet type (Ma, figs. 2, 5, the processor or server can serve both hardware border relay and offload border relay when the two relays are integrated together, the server receives packet, [0012-13][0018][0071][0128], if the service type of the data packet is sending uplink/downlink data, performing, by the server, network address translation NAT on a source IP address and a source port number of the data packet; after performing NAT, the server sending out the translated packets; claim 31;  Bosch, fig. 1, In Gi_LAN networks, when forwarding packet at the link/physical layer, it is a common practice to modify the MAC address before forwarding. The combination of Bosch and Ma teaches performing address modification when the packet is a second type).
Bosch only implicitly discloses modifying MAC address, Bosch does not explicitly disclose modifying, by the hardware border relay, a destination media access control (MAC) address in the IP packet to the offload border relay.
Wu discloses modifying MAC address, Bosch does not explicitly disclose modifying, by the hardware border relay, a destination media access control (MAC) address in the IP packet to the offload border relay (Wu, [0006], generates a data frame based on the received IP packet (taught by Bosch), where the data frame includes MAC addresses, that is, modifying the MAC addresses).
	It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Bosch with the teachings given by Wu. The motivation for doing so would have been to improve forwarding efficiency (Wu, [0005]).

Regarding claim 7, Bosch, Ma and Wu disclose the method of claim 6, wherein the determining further comprising: foregoing, by the hardware border relay, modification of at least one of a hop count or a time-to-live when the IP packet is the second packet type (Wu, [0006][0046], generates a data frame based on the received IP packet (taught by Bosch), where the data frame includes MAC addresses, that is, modifying the MAC addresses prior to actually forwarding the data frame to another node. There is no modification of the hop count or TTL since the packet is not forwarded to another (outside) node yet; hop count is changed only if the packet is actually forwarded to another node different from the server). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.	The motivation of the combination is same as in claim 6.

Regarding claim 8, Bosch, Ma and Wu disclose the method of claim 7, wherein the transmitting the offload translated IP packet further comprising: modifying, by the offload border relay, the destination MAC address to an original MAC destination address when the IP packet is the second packet type (Wu, [0006], generates a data frame based on the received IP packet (taught by Bosch), where the data frame includes the original MAC addresses, that is, modifying the MAC addresses to an original address). The motivation of the combination is same as in claim 6.
Claims 14 and 18 are rejected same as claims 6-7.

Regarding claim 9, Bosch, Ma and Wu disclose the method of claim 8, wherein the transmitting the offload translated IP packet further comprising:
modifying, by the offload border relay, the at least one of a hop count or a time-to-live when the IP packet is the second packet type (Wu, [0046], hop count is changed only if the packet is actually forwarded to another node different from the server). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.	The motivation of the combination is same as in claim 6.
Claims 15 and 19  are rejected same claims 8-9.

Regarding claim 10, Bosch, Ma and Wu disclose the method of claim 9, wherein the IP packet is one of an Internet Protocol Version 4 (IPv4) or an Internet Protocol Version 6 (IPv6) format (Bosch, [0119][0128]). It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.	

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over  Bosch in view of Ma  further in view of Wu further in view of Son. 
Regarding claim 20, Bosch, Ma and Wu disclose the method of claim 19, 
Bosch does not explicitly disclose wherein the IP packet is the second type when the defined fields indicate that the IP packet is at least one of not a TCP packet and not a UDP packet, has IP Options when the translating by the hardware component and the software component is a translation technique, needs fragmentation, or is a part of a fragment stream.
Son  discloses wherein the IP packet is the second packet type when the defined fields indicate that the IP packet is at least one of not a TCP packet and not a UDP packet, has IP Options when the translating by the hardware border relay and the offload border relay is a translation technique, needs fragmentation, or is a part of a fragment stream (Son, fig. 2, [0046], don’t fragment field is set,  more fragmentation field is set, IP option field has content).  It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.	
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Bosch with the teachings given by Son. The motivation for doing so would have been to be compliance with the Internet standard implementation specification.

		Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474